Exhibit 10.1

 
NVIDIA CORPORATION
FISCAL YEAR 2006 VARIABLE COMPENSATION PLAN






Overview


The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Senior Officers and Senior Management
(collectively, the “Participants”), who are employed at the Company during
fiscal year 2006 and are employees of the Company on and as of January 29, 2006,
shall be eligible to participate in the Fiscal Year 2006 Variable Compensation
Plan (the “Plan”). The Plan is designed to award a cash payment (each a
“Variable Cash Payment”) for performance in fiscal year 2006 to a Participant if
the Company achieves certain corporate performance targets (“Corporate Targets”)
and/or if the Participant achieves his or her individual key performance
objectives (“Individual Targets”). For purposes of the Plan, the Company’s chief
executive officer, other executive officers and certain other senior officers
shall qualify as “Senior Officers” and other employees at the level of director
or senior management shall qualify as “Senior Management.”


Determination of Fiscal Year 2006 Variable Cash Payments


A Participant is eligible to receive a Variable Cash Payment if the
Participant’s Corporate Targets and/or the Individual Targets are achieved. The
amount of the Variable Cash Payment a Participant may receive upon achievement
of the Corporate Target and his or her Individual Target will be set by the
Compensation Committee for the Senior Officers and by the Participant’s manager
for the Senior Management (the “Variable Cash Payment Amount”). A Participant’s
Variable Cash Payment Amount is based on the difficulty and responsibility of
each position. For fiscal year 2006, each Participant’s Variable Cash Payment
Amount will be split such that fifty percent (50%) is allocated to the
achievement of the Corporate Targets (the “Corporate Variable Cash Payment”) and
fifty percent (50%) is allocated to the achievement of the Individual Targets
(the “Individual Cash Payment”). A Participant may be eligible to receive more
than or less than his or her Variable Cash Payment Amount as described more
fully below.


Individual Variable Cash Payment


An Individual Variable Cash Payment may be awarded to a Participant based on the
achievement of his or her Individual Targets or other criteria determined by the
Compensation Committee. For fiscal year 2006, each Participant must propose his
or her key performance objectives for fiscal year 2006 and present the key
performance objectives to his or her manager who shall then determine if the key
performance objectives are acceptable. The Compensation Committee shall approve
the chief executive officer’s key performance objectives for fiscal year 2006.


The Compensation Committee shall determine if Individual Targets have been
achieved by each Senior Officer and shall determine the Individual Cash Payments
for Senior Officers. Senior Officers shall determine if Individual Targets have
been achieved by each member of Senior Management and shall determine Individual
Variable Cash Payments for Senior Management. An Individual Variable Cash
Payment that is in excess of fifty percent (50%) of the Variable Cash Payment
Amount may be awarded to a Participant for extraordinary individual performance.
If a Participant achieves only a portion of his or her Individual Targets, the
Participant may still be eligible to receive an Individual Variable Cash
Payment. If a Participant does not receive an Individual Variable Cash Payment,
he or she may still be eligible to receive a Corporate Variable Cash Payment as
outlined below. Further, even if a Participant does not receive a Corporate
Variable Cash Payment, he or she may still be eligible to receive all or a
portion of his or her Individual Variable Cash Payment.


Corporate Variable Cash Payment


The Compensation Committee has set the Corporate Targets for the Senior Officers
and the Senior Management, based on fiscal year 2006 net income and gross margin
targets, respectively. The Compensation Committee has also set threshold gross
margin and net income targets for fiscal year 2006 for Senior Officers and
Senior Management, respectively, for the award of all of or a portion of the
Corporate Variable Cash Payment (collectively, the “Thresholds”). The actual
Corporate Variable Cash Payments to be made (the “Actual Corporate Variable Cash
Payments”) shall be made pursuant to the following guidelines:



·  
If the fiscal year 2006 Thresholds are just met or are not met, a Participant
will not receive any portion of his or her Corporate Variable Cash Payment.




·  
If the Company’s net income or gross margins for fiscal year 2006, as
applicable, fall between the Threshold and the applicable Corporate Target, each
Participant shall receive an Actual Corporate Variable Cash Payment based on the
following formula:



Actual Corporate Variable Cash Payment = (Actual Result - Threshold) x Corporate
Variable Cash Payment
                                50





·  
If the Company’s net income or gross margins for fiscal year 2006, as
applicable, equal the Corporate Target, each Participant shall be eligible to
receive the full amount of his or her Corporate Variable Cash Payment.




·  
If the Company’s net income or gross margins for fiscal year 2006, as
applicable, exceed the Corporate Target, each Participant shall be eligible to
receive an Actual Corporate Variable Cash Payment pursuant to the formula set
forth above.



In no event shall any Participant receive an Actual Corporate Variable Cash
Payment in excess of two times the amount of his or her Corporate Variable Cash
Payment.


Miscellaneous Provisions


The Board of Directors or the Compensation Committee may amend or terminate this
Plan at any time in their sole discretion. Further, the Board of Directors or
the Compensation Committee may modify the Corporate Targets, Individual Targets
and/or Variable Cash Payment Amounts at any time in their sole discretion.


This Plan shall be governed by and construed in accordance with the laws of the
State of California.




